         Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 1 of 25


Mark L. Javitch (CA SBN 323729)
Javitch Law Office
480 S. Ellsworth Ave
San Mateo, CA 94401
Telephone: (650) 781-8000
Facsimile: (650) 648-0705
mark@javitchlawoffice.com
Attorney for Plaintiffs
and the Putative Classes

[Additional attorneys listed on signature page]

                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


MOBILE EMERGENCY HOUSING CORP.,                    Case No.: ________________
and TRACK RAT ENTERPRISES, INC. d/b/a
PERFORMANCE AUTOMOTIVE & TIRE                      CLASS ACTION COMPLAINT
CENTER, individually and on behalf of all others
similarly situated,                                DEMAND FOR JURY TRIAL
                     Plaintiffs,
v.
HP, INC. d/b/a HP COMPUTING AND
PRINTING INC., a Delaware Corporation,
                     Defendant.
                  Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 2 of 25



1            Plaintiffs MOBILE EMERGENCY HOUSING CORP., and TRACK RAT ENTERPRISES, INC.
2    d/b/a PERFORMANCE AUTOMOTIVE & TIRE CENTER (collectively, “Plaintiffs”), individually and
3    on behalf of others similarly situated, bring this Class Action Complaint against Defendant HP INC. d/b/a
4    HP COMPUTING AND PRINTING INC. (“HP” or “Defendant”) and make the following allegations
5    based on personal knowledge as to facts pertaining to their own experiences and on information and belief
6    as to all others:
7
                                           NATURE OF THE ACTION
8
             1.       HP wrongfully compels users of its printers to buy and use only HP ink and toner supplies
9
     by transmitting firmware updates without authorization to HP printers over the Internet that lock out its
10
     competitors’ ink and toner supply cartridges. HP’s firmware “updates” act as malware—adding, deleting
11
     or altering code, diminishing the capabilities of HP printers, and rendering the competitors’ supply
12
     cartridges incompatible with HP printers. As a result, and by HP’s design, Plaintiffs and the Class
13
     members who reasonably and lawfully buy competitors’ much less costly and equally effective supplies
14
     are left with useless printers and supply cartridges.
15
             2.       HP’s malware transmission is unannounced, automatic (on the part of printer owners), and
16
     unsolicited. The firmware update, or the portion of the firmware update that renders third-party ink and
17
     toner incompatible with HP printers, serves no legitimate business purpose. Even if other portions of the
18
     transmission had some arguable security or quality benefit, the secretive, automatic, and misleading
19
     manner in which the firmware updates are carried out unlawfully deprive Plaintiffs and the Class of the
20
     fully informed choice of either choosing to accept the firmware update and the represented benefits
21
     accompanying it, or to decline the update and receive the benefits of using ink or toner of their choice.
22
             3.       As a result of HP’s malware, HP printer owners who lawfully use significantly less
23
     expensive ink or toner purchased from third parties are forced to buy HP cartridges, which HP sells at
24
     substantial premiums, or they are deprived of the use of their printers until third parties can develop work
25
     arounds to again offer products in competition with HP. HP harms competition because it deprives its
26
     printer users of the choice whether to purchase more expensive HP supplies or the less expensive supplies
27
     of lawful competitors.
28
                                                       1
                                            CLASS ACTION COMPLAINT
                                                                                               ________________
                 Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 3 of 25



1           4.       Even though HP sells ink and toner at substantial premiums over its competitors, HP is
2    able to maintain its market share in the HP printer-compatible ink and toner supply markets only because
3    it has the exclusive ability to install firmware updates to the printers it sells that are connected to the
4    Internet.
5           5.       In furtherance of the unlawful scheme, HP falsely represents and omits material facts
6    regarding the reason for the sudden inability of its printers to function without HP ink and toner. HP
7    printers using third party ink and toner cartridges display an error message stating that the printer had a
8    “supply problem.” In fact, there was no supply problem until HP intentionally caused one by sending
9    malware to its printers to render third-party supplies incompatible with its products.
10          6.       The incompatibility was not an unintended consequence of HP pursuing or implementing
11   its legitimate business interests or conducting lawful quality assurance, security updates, or product
12   improvements. The incompatibility was the point of the firmware update, or the portion of the firmware
13   update that caused the incompatibility to prevent its printers from working with competitors’ products.
14   Third-party supplies are not collateral damage; they are the target.
15          7.       Due to the transmission and by HP’s design, Plaintiffs’ and Class members’ Class Printers
16   and supply cartridges were rendered incompatible and inoperable. Plaintiffs would not have purchased an
17   HP printer had they known HP was engaged in and would engage in such conduct. As a direct and
18   proximate result of HP’s misconduct, Plaintiffs and Class members sustained damages, including but not
19   limited to the loss of the value of the supply cartridges they purchased that are no longer compatible with
20   their printers, loss of time and effort to diagnose the damage to their printers and to determine what
21   remedial measures to take, the need to purchase expensive HP supply cartridges, uncertainty in the
22   functioning of their printers and supply cartridges, and future remedial costs.
23          8.       HP’s malware transmission and false statements injured and will continue to injure its
24   customers. HP’s conduct is unlawful under federal and state laws prohibiting hacking and other computer
25   crimes, state statutory prohibitions against deceptive and unfair trade practices, and trespass to chattels.
26          9.       Plaintiffs therefore seek actual, statutory, and exemplary damages, restitution, and an
27   injunction requiring HP to reverse the effects of its malware transmissions insofar as they render once-
28
                                                       2
                                            CLASS ACTION COMPLAINT
                                                                                                ________________
              Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 4 of 25



1    compatible ink and toner cartridges obsolete, and prohibiting HP from sending such transmissions in the
2    future without obtaining the fully informed consent of each printer owner.
3                                                    PARTIES
4           10.       Plaintiff MOBILE EMERGENCY HOUSING CORP. (“Mobile Emergency”) is a
5    domestic business corporation registered to do business and existing under the laws of the State of New
6    York, with its principal place of business in Farmingdale, New York.
7           11.       Plaintiff TRACK RAT ENTERPRISES, INC. d/b/a Performance Automotive & Tire
8    Center (“Performance Automotive”) is a domestic corporation registered and existing under the laws of
9    the State of Arizona, with its principal place of business in Mesa, Arizona.
10          12.       Defendant HP, INC. d/b/a HP Computing and Printing Inc. is a Delaware corporation with
11   its principal place of business located at 1501 Page Mill Road, Palo Alto, California, 94304.
12                                        JURISDICTION AND VENUE
13          13.       This Court has original subject matter jurisdiction under 28 U.S.C. § 1331, as the action
14   arises under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”). The Court has
15   supplemental jurisdiction over Plaintiffs’ state and common law claims under 28 U.S.C. § 1367(a).
16   Alternatively, the Court has original subject matter jurisdiction over the state law claims pursuant to 28
17   U.S.C. § 1332(d), because the case is brought as a class action pursuant to Fed. R. Civ. P. 23, there are
18   100 or more members of the proposed Class, the amount in controversy exceeds $5,000,000, exclusive
19   of costs, and Plaintiffs and Defendant are diverse parties.
20          14.       This Court has general personal jurisdiction over HP because HP’s headquarters and
21   principal place of business are located in Palo Alto, California.
22          15.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because HP resides in
23   this District.
                                        INTRADISTRICT ASSIGNMENT
24
25          16.       Pursuant to Civil L.R. 3-2(c), this case is properly assigned to the San Jose Division

26   because a substantial part of the events or omissions that give rise to Plaintiffs’ and Class members’

27   claims occurred in the County of Santa Clara, California.
28
                                                       3
                                            CLASS ACTION COMPLAINT
                                                                                              ________________
                   Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 5 of 25



1                                       COMMON FACTUAL ALLEGATIONS
2              17.     HP is the largest seller of home, office, and enterprise printers in the United States and sells
3        associated supply cartridges for its printers. HP employs a “razor and blades” business model, where the
4        printer is sold at a substantial discount with the intent on profiting on the sales of consumable supplies
5        like toner and ink over the lifetime of the printer. Under this model, the overall long term cost of owning
6        and operating an HP printer compared to its competitors in the market for printers is difficult to evaluate
7        for the customer at the point of sale.1
8              18.     HP’s net revenue from supplies alone in 2019 was $12.9 billion. Consistent with its razor
9        and blades model, its net revenues from hardware (i.e., printers, among others) came to $7.1 billion in
10       2019. 2
11             19.     HP depends on its extremely high-priced, recurring supply cartridge sales as the lifeblood
12       of its business. Indeed, commentators have remarked that the price per ounce of HP’s ink and toner range
13       between the prices of silver and gold (at $4,731 per gallon).3 HP’s original supplies are so excessively
14       priced that a recent check of Amazon.com found that the HP branded set of color toner supply cartridges
15       (for one of the printers at issue in this lawsuit) were being offered for sale at a 711% (seven hundred
16       eleven percent) premium above several non-HP listings that had earned positive customer reviews. And
17       this is to say nothing of the excessive shrinkflation HP supplies have undergone in recent years, which
18       contributes to the value disparity.4 Accordingly, HP admits in its annual report that it intends to keep its
19
20
21
     1
      See Anirudh Dhebar, “Innovating Around the Classic Razor-And-Blades Pricing Model” Babson
22   College, April 2017. https://www.babson.edu/academics/executive-education/babson-insight/strategy-
23   and-innovation/razor-and-blades-pricing-model/# (last accessed November 25, 2020).
     2
      See 2019 10K, HP Inc. at 72. Notes to Consolidated Financial Statements (Continued).
24   https://s2.q4cdn.com/602190090/files/doc_financials/2019/ar/hp-inc_10-ka-(1).pdf (last accessed
25   November 24, 2020).
     3
      See Eduardo Porter, “Why Printer Ink Is the Other ‘Black Gold.’” All Things Considered, NPR, May
26   24, 2012. https://www.npr.org/2012/05/24/153634897/why-printer-ink-is-the-other-black-gold. (last
27   accessed November 25, 2020).
     4
      https://www.theguardian.com/money/2013/feb/23/printer-ink-cartridges-paying-more-getting-less (last
28   accessed December 10, 2020).
                                                    4
                                       CLASS ACTION COMPLAINT
                                                                                                     ________________
                  Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 6 of 25



1        prices high, as its operating results could be adversely affected if it had to lower the prices of HP brand
2        products.
3              20.     The critical component of a successful razor and blades business model is that the market
4        for the consumable must be closed to competitors. If consumers can purchase blades from anyone else,
5        then the model fails.
6              21.     As a result, HP fears competition in its “Printing Supply Business” from what it refers to
7        as “independent suppliers” who offer “non-original supplies (including imitation, refill or
8        remanufactured alternatives) for some of our LaserJet toner and Inkjet cartridges.”5 HP has warned that
9        “[f]inancial performance could also decline due to increased competition from … non-original
10       supplies[.]”6 “For example, our supplies business has recently experienced declining revenues due to
11       declines in market share, installed base and usage, and increased customer pricing sensitivity.”7
12             22.     Competitors in the supplies market have continually eaten into the market share for HP-
13       compatible ink and toner supply cartridges. As HP states in its 2019 annual report: “independent suppliers
14       offer non-original supplies (including imitation, refill and remanufactured alternatives), which are often
15       available for lower prices.”8 “Net revenue for Supplies decreased 4.8% as compared to the prior-year
16       period, primarily due to demand weakness.”9
17             23.     Based on the competitive risks identified by HP, and to reverse its decline in supplies
18       revenue, HP resorted to suppressing competition for its HP-branded ink and toner supply cartridges by
19       sending malware to its customers’ printers, causing a malfunction to its printers equipped with
20       competitors’ supply cartridges.
21
22
23
     5
         Id. at 12.
24
     6
         Id. at 12.
25   7
         Id. at 13.
26   8
      HP, Inc. 2019 Form 10-K, at 7, available at
27   https://s2.q4cdn.com/602190090/files/doc_financials/2019/ar/hp-inc_10-ka-(1).pdf
     9
         Id. at 42.
28
                                                          5
                                               CLASS ACTION COMPLAINT
                                                                                                  ________________
              Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 7 of 25



1           24.     HP has acknowledged the effects that its so-called supplies “authentication” procedures
2    can have on its market share in supplies and has deployed “authentication” procedures, such as firmware
3    updates, as a strategy to boost its market share in the supply markets.10 “Authentication” is just a
4    euphemism for sending firmware updates designed to kick off competitors’ products.
5
6
7
8
9
10
11
12
13
14
15
16
17          25.     In or around late October and early November, 2020, HP caused to be transmitted a

18    firmware update containing malware designed to lock out then-compatible third-party supply cartridges.

19    HP wrote, designed, and transmitted the firmware or a portion thereof solely for the purpose of disabling

20    third-party supply cartridges, which were successfully competing with its supplies business.

21          26.     The malware caused damage to Plaintiffs’ and Class members’ printers. HP’s conduct was

22    unilateral, unsolicited, misleading, and deceptive. HP did not seek consent from, advise, or explain the

23    malware or the update to Plaintiffs and Class members. HP simply transmitted the update. Plaintiffs and

24    Class members did not authorize HP to transmit the update or to cause damage to their printers.

25
26
27
     10
      See page 38, Strategic & Financial Plan for Value Creation (Feb. 24, 2020), attached as Ex. 99-2 to
28   HP Inc. Form 8-K, submitted to Securities and Exchange Commission on Feb. 24, 2020.
                                                       6
                                         CLASS ACTION COMPLAINT
                                                                                              ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 8 of 25



1          27.     In addition, HP made misrepresentations and omissions of material fact regarding the
2    firmware update. At the point of sale, HP omitted material facts concerning its well-conceived business
3    plan to periodically disallow competing supplies. After HP transmitted the updates, HP made false
4    statements to conceal its role and the nature of the update. HP caused a message to be displayed claiming
5    that the printer had a “supply problem” when a competitor’s supply cartridge was installed. HP did not
6    attribute the problem to a firmware update, malware transmission, or other conduct on its part.
7          28.     The error message that the printers displayed intentionally misrepresented the cause of the
8    printer issue, suggesting that the third-party supply cartridges were broken when, instead, the
9    transmission simply disabled the supply cartridges that had previously functioned satisfactorily and
10   would have continued to function but for HP’s transmission of the update.
11         29.     HP should have implemented reasonable, legal and ethical alternatives. HP should have
12   played fairly in the marketplace using traditional methods, using persuasion and other legitimate sales
13   tactics to convince Plaintiffs and the Class to choose to buy HP branded supply cartridges. HP should
14   have emphasized quality, value, customer service, or other benefits, rather than secretly causing printers
15   that were not contributing to HP’s supplies revenue to malfunction. HP should have provided its
16   customers with the opportunity to make a fully informed decision regarding whether to install the
17   firmware update or continue using third party supplies.
18                                         THE CLASS PRINTERS
19         30.     HP’s malicious transmissions affected many models of HP printers, as well as the
20   corresponding third-party ink and toner supply cartridges that were in the printers or were already
21   purchased by Plaintiffs and Class members at the time the update was transmitted or activated.
22         31.     Subject to information learned in discovery, the Class Printers comprise HP Color LaserJet
23   printers and all-in-one devices, in the following non-exhaustive list of products and product series: HP
24   Color LaserJet Pro M254, HP Color LaserJet Pro MFP M280, HP Color LaserJet Pro MFP M281, and
25   all other models affected by HP malware transmissions in the way described herein (“Class Printers”).
26
27
28
                                                     7
                                          CLASS ACTION COMPLAINT
                                                                                              ________________
              Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 9 of 25



1                              FACTS SPECIFIC TO MOBILE EMERGENCY
2          32.     Mobile Emergency provides mobile housing to natural disaster victims and first responders
3    in the United States and the Caribbean. Mobile Emergency also provides mobile facilities that are
4    equipped for conducting quarantines.
5          33.     On August 21, 2019, Mobile Emergency, through its authorized representative, Joseph
6    James (“James”), purchased an HP Color LaserJet Pro M254, for $238.96 from the Staples at 204 Airport
7    Plaza, Farmingdale, New York.
8          34.     Mobile Emergency uses that device to print contracts that are mailed to clients.
9          35.     The printer came packaged with an initial set of model 202 HP-brand toner supply
10   cartridges.
11         36.     Had Mobile Emergency been informed that HP would intentionally transmit software
12   updates to the printer over the Internet designed to render the printer incompatible with non-HP supplies,
13   Mobile Emergency would not have purchased the printer.
14         37.     When the initial model 202 toner supply cartridges in Mobile Emergency’s printer were
15   exhausted, Mobile Emergency did not purchase additional supply cartridges from HP. Instead, on
16   October 16, 2020, Mobile Emergency purchased a set of model 202 Greensky toner supply cartridges
17   from Amazon.com for $52.49, because they were truthfully advertised at the time as being compatible
18   with the HP printer. The model 202 Greensky cartridges were compatible with the printer and Mobile
19   Emergency was satisfied with the quality of the printer’s output.
20         38.     On or around November 18, 2020, HP sent or activated an unsolicited and malicious
21   transmission to the printers of Mobile Emergency and the Class. The transmission altered the code and
22   data of the Class Printers and rendered the printers incompatible with third-party toner supply cartridges,
23   including Greensky cartridges purchased by Mobile Emergency.
24         39.     HP did not advise Mobile Emergency or the Class members of the transmission. Mobile
25   Emergency discovered the effects of the malware transmission when James attempted to print a
26   document, but an error message was displayed, as shown below:
27
28
                                                      8
                                           CLASS ACTION COMPLAINT
                                                                                              ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 10 of 25



1
2
3
4
5
6
7
8
9
10
11
12
13         40.     After HP’s transmission, Mobile Emergency’s fully functioning printer ceased printing.
14         41.     To check for a solution, James searched HP’s website, but could find only a
15   recommendation to replace the cartridge with an HP-branded cartridge.
16         42.     As a consequence of HP’s intentional conduct, Mobile Emergency’s printer and supply
17   cartridges were disabled. The Greensky toner was and is useless. Mobile Emergency was effectively
18   forced to purchase HP toner. Mobile Emergency bought a black HP toner from Staples on December 1,
19   2020. Mobile Emergency is now uncertain whether the decision in the future to buy third party toner will
20   result in wasted toner and further losses.
21         43.     Had Mobile Emergency known that HP was engaged in and would engage in the unlawful,
22   deceptive, and unfair conduct as described herein, it would not have purchased an HP printer. As a result
23   of HP’s unlawful conduct, Mobile Emergency has and will continue to suffer injury in fact and sustain
24   losses in paying for HP printers it would not have bought had it known the truth, losing the value of third-
25   party supply cartridges rendered useless as a result of HP’s conduct, and incurring additional losses and
26   injuries, such as buying replacement supplies and other consequential damages relating to loss of use of
27   the HP printer.
28
                                                      9
                                           CLASS ACTION COMPLAINT
                                                                                               ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 11 of 25



1                         FACTS SPECIFIC TO PERFORMANCE AUTOMOTIVE
2          44.     Performance Automotive purchased an HP Color LaserJet Pro MFP M281fdw Laser
3    Multifunction Printer from HP in November 2018.
4          45.     Performance Automotive, through its authorized representative Tony Staples, used rewards
5    points to purchase the device.
6          46.     The device’s serial number is VNBNLCJ7JH.
7          47.     The device’s packaging included an initial set of model 202 HP-brand toner supply
8    cartridges.
9          48.     Had Performance Automotive been informed that HP would intentionally transmit
10   software updates to the printer over the Internet designed to render the printer incompatible with non-HP
11   supplies, Performance Automotive would not have purchased the printer.
12         49.     When the initial toner supply cartridges were exhausted, Performance Automotive did not
13   purchase additional toner supply cartridges from HP. Instead Performance Automotive purchased model
14   202 GPC Image, Linkyo and Greensky toner cartridges from Amazon.com for approximately $60 per
15   set, because they were truthfully advertised at the time as being compatible with its HP printer. The GPC
16   Image, Linkyo and Greensky cartridges were compatible with the printer and Performance Automotive
17   was satisfied with the quality of the printer’s output.
18         50.     On or around November 18, 2020, HP sent or activated an unsolicited and malicious
19   transmission to the printers of Performance Automotive and the Class. The transmission altered the code
20   and data of the Class Printers and rendered the printers incompatible with third-party toner supply
21   cartridges, including the GPC Image, Linkyo and Greensky cartridges purchased by Performance
22   Automotive.
23         51.     HP did not advise Performance Automotive or the Class members of the transmission.
24   Performance Automotive discovered the effects of the malware transmission when it attempted to print
25   a document, but an error message was displayed, as shown below:
26
27
28
                                                      10
                                            CLASS ACTION COMPLAINT
                                                                                             ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 12 of 25



1
2
3
4
5
6
7
8
9
10
11         52.     After HP’s transmission, Performance Automotive’s fully functioning printer ceased

12   printing. When Staples checked the printer, they saw that the BIOS version had been changed.

13         53.     Staples tried resetting and power cycling the device, but the error message persisted.

14   Staples researched the problem and found that HP had issued a “Bios Update” that caused the printer to

15   become “bricked.”

16         54.     As a consequence of HP’s intentional conduct, Performance Automotive’s printer and

17   supply cartridges were disabled. Performance Automotive purchased a printer from a different printer

18   manufacturer to avoid further losses as a result of HP’s unlawful conduct.

19         55.     Had Performance Automotive known that HP was engaged in and would engage in the

20   unlawful, deceptive, and unfair conduct as described herein, Performance Automotive would not have

21   purchased an HP printer. As a result of HP’s unlawful conduct, Performance Automotive suffered and

22   continues to suffer injury in fact and sustain losses in paying for HP printers it would not have bought

23   otherwise, losing the value of third-party supply cartridges rendered useless as a result of HP’s conduct,

24   and incurring additional losses and injuries, such as buying replacement supplies and other consequential

25   damages relating to loss of use of the HP printer.

26                               COMPLAINTS FROM CLASS MEMBERS

27         56.     Numerous other Class members reported experiencing the same issue. Below are just some

28   comments (unedited) on message boards and Internet forums regarding the problem:

                                                     11
                                           CLASS ACTION COMPLAINT
                                                                                             ________________
                Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 13 of 25



1                      All was working fine until on printer display pop for upgrade and I chose to do
2                       it, right after that start getting “Supply Problem” error and won’t print.
3                       Automatic diagnosis said “Print queue issue is not fixed” but printer display
4                       shows “Supply Problem.” Did that software upgrade now protecting for me to
5                       use cheaper brand Toner? I even put a brand new set of Toners and the same
6                       issue. Always use aftermarket toner and no issue.11
7                      I am posting this on November 2, 2020. My HP 6960 All In One just stopped allowing
8                       3rd party ink cartridges through Firmware update. To top it off, my local stores are out
9                       of tri-color cartridges & I had to order direct from HP. I’m so angry.12
10                     November 6, 2020 – my HP color LaserJet Pro MFP M281fdw got a pushed firmware
11                      update today, and now my third party cartridges won’t work. The printer is essentially
12                      a brick now. The screen says “supply problem.”13
13                     November 7, 2020, LaserJet Pro M254dw just updated firmware and have run into
14                      exactly this problem. Printer was working fine with 3rd party cartridges before the
15                      update and now says it has supply problems. Installed a genuine HP black cartridge and
16                      still have the same block. It’s a shame as I was really happy with the printer before this
17                      and now it’s a liability.14
18                     My HP MFP M281fwd has the same problem. Just replaced HP cartridges with 3rd
19                      party cartridge and now i cannot print anymore. Really frustrating. Some comment on
20                      HP Support says that downgrade of firmware is not possible. Would appreciate very
21                      much if someone finds a unbrick….15
22
23
     11
      https://h30434.www3.hp.com/t5/Printing-Errors-or-Lights-Stuck-Print-Jobs/HP-Color-Laser-jet-Pro-
24
     MFP-M281CDW-quot-Supply-Problem-quot/td-p/7844016
25   12
       https://borncity.com/win/2019/01/20/does-hp-blocks-3rd-party-ink-cartridges-again-on-its-printers-
     jan-2019/#comment-12712
26
     13
          Id.
27   14
          Id.
28   15
          Id.
                                                       12
                                             CLASS ACTION COMPLAINT
                                                                                                ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 14 of 25



1                                            CLASS ALLEGATIONS
2           57.      Class Definition: Plaintiffs brings this action pursuant to Federal Rule of Civil Procedure
3    23(b)(2) and 23(b)(3) on behalf of Plaintiffs and the Classes defined as follows:
4                    Injunctive Relief Class. All persons in the United States who own a Class Printer.
5                    Monetary Relief Class. All persons in the United States who own a Class Printer
6                    that displayed a diagnostic error, such as “supply problem” or other similar error
                     code, as a result HP’s transmission of a firmware update and the consequent
7                    incompatibility of supply cartridges with Class Printers.

8           58.      The following people are excluded from the Classes: (1) any Judge or Magistrate presiding

9    over this action and members of their families; (2) Defendant, Defendant’s subsidiaries, parents,

10   successors, predecessors, and any entity in which the Defendant or its parents have a controlling interest

11   and its current or former employees, officers and directors; (3) persons who properly execute and file a

12   timely request for exclusion from the Classes; (4) persons whose claims in this matter have been finally

13   adjudicated on the merits or otherwise released; (5) Plaintiffs’ counsel and Defendant’s counsel; and (6)

14   the legal representatives, successors, and assigns of any such excluded persons.

15          59.      Plaintiffs reserve the ability to modify the definition of the proposed Classes before the

16   Court determines whether class certification is warranted.

17          60.      The requirements of Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3) are met

18   in this case.

19          61.      The Fed. R. Civ. P. 23(a) elements of Numerosity, Commonality, Typicality, and

20   Adequacy are all satisfied.

21          62.      Numerosity: The exact number of members of the Classes is unknown and not available

22   to Plaintiffs, but it is clear that individual joinder is impracticable. On information and belief, Defendant

23   sent this transmission to thousands of Class Printers. Members of the Classes can be identified through

24   Defendant’s records or by other means.

25          63.      Commonality: Commonality requires that the Class members’ claims depend upon a

26   common contention such that determination of its truth or falsity will resolve an issue that is central to

27   the validity of each claim in one stroke. Here, there is a common contention for all Class members to

28   whom HP sent a transmission that caused damage to its customers’ printers and supply cartridges.

                                                      13
                                            CLASS ACTION COMPLAINT
                                                                                                ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 15 of 25



1          64.     Typicality: Plaintiffs’ claims are typical of the claims of other Class members in that
2    Plaintiffs and the Class members sustained damages arising out of Defendant’s uniform wrongful conduct
3    in the form of its malicious transmission and malfunction, and the error message that misrepresented the
4    cause of the malfunction.
5          65.     Adequate Representation: Plaintiffs will fairly and adequately represent and protect the
6    interests of the Class members. Plaintiffs’ claims are made in a representative capacity on behalf of the
7    Class members. Plaintiffs have no interests antagonistic to the interests of the other members of the
8    proposed Classes and are subject to no unique defenses. Plaintiffs have retained competent counsel to
9    prosecute the case on behalf of Plaintiffs and the proposed Classes. Plaintiffs and Plaintiffs’ counsel are
10   committed to vigorously prosecuting this action on behalf of the Class members and have the financial
11   resources to do so.
12         66.     This case also satisfies Fed. R. Civ. P. 23(b)(2) - Policies Generally Applicable to the
13   Class: This class action is appropriate for certification because HP has acted or refused to act on grounds
14   generally applicable to the Classes as a whole, thereby requiring the Court’s imposition of uniform relief
15   to ensure compatible standards of conduct toward the Class members and making final injunctive relief
16   appropriate with respect to the Classes as a whole. Defendant’s practices challenged herein apply to and
17   affect the Class members uniformly, and Plaintiffs’ challenge to those practices hinge on Defendant’s
18   conduct with respect to the Classes as a whole, not on facts or law applicable only to Plaintiffs.
19         67.     This case also satisfies Fed. R. Civ. P. 23(b)(3) - Predominance: There are many
20   questions of law and fact common to the claims of Plaintiffs and the Classes, and those questions
21   predominate over any questions that may affect individual Class members. Common questions and/or
22   issues for the Classes include, but are not necessarily limited to the following:
23                  i.     Whether HP knowingly caused the transmission of a program, information, code,
24                         or command that caused damage to Class Printers and supply cartridges;
25                 ii.     Whether HP’s conduct constitutes prohibited conduct under the CFAA, Cal. Bus.
26                         & Prof. Code § 17500, Cal. Penal Code § 502(c), Trespass to Chattels, and the
27                         fraudulent, unfair, and unlawful prongs of Cal. Bus. and Prof. Code § 17200;
28
                                                      14
                                            CLASS ACTION COMPLAINT
                                                                                               ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 16 of 25



1                 iii.   The method of calculation and extent of damages for Plaintiffs and the Class
2                        members;
3                 iv.    Whether Plaintiffs and the Monetary Relief Class members are entitled to
4                        restitution and, if so, in what amount;
5                  v.    Whether the Court should enter injunctive relief as requested herein on behalf of
6                        the Injunctive Relief Class.
7          68.     Superiority: This case is also appropriate for class certification because class proceedings
8    are superior to all other available methods for the fair and efficient adjudication of this controversy as
9    joinder of all parties is impracticable. The damages suffered by individual Class members will likely be
10   relatively small, especially given the burden and expense of individual prosecution of the complex
11   litigation necessitated by Defendant’s actions. Thus, it would be virtually impossible for the individual
12   Class members to obtain effective relief from Defendant’s misconduct. Even if Class members could
13   mount such individual litigation, it would still not be preferable to a class action, because individual
14   litigation would increase the delay and expense to all parties due to the complex legal and factual
15   controversies presented in this Complaint. By contrast, a class action presents far fewer management
16   difficulties and provides the benefits of single adjudication, economy of scale, and comprehensive
17   supervision by a single Court. Economies of time, effort and expense will be enhanced, and uniformity
18   of decisions ensured.
19                                                 COUNT I
                                      Computer Fraud and Abuse Act
20                                            18 U.S.C. § 1030
                                    (On Behalf of Plaintiffs and the Classes)
21
           69.     Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
22
           70.     18 U.S.C. § 1030(a)(5)(A) prohibits knowingly causing the transmission of a program,
23
     information, code, or command, and as a result of such conduct, intentionally causing damage without
24
     authorization, to a protected computer.
25
           71.     Mobile Emergency’s HP Color LaserJet Pro M254 printer and Performance Automotive’s
26
     Color LaserJet Pro MFP M281fdw printer are protected computers under 18 U.S.C. § 1030(e)(2)(B). The
27
     Class Printers are also protected computers under 18 U.S.C. § 1030(e)(2)(B).
28
                                                     15
                                           CLASS ACTION COMPLAINT
                                                                                              ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 17 of 25



1           72.    HP sent or caused to be sent a transmission of a program, information, code, or command
2    in the form of a firmware update to the Class Printers.
3           73.    HP intentionally and knowingly sent or caused to be sent this transmission to the Class
4    Printers.
5           74.    HP did not have permission or authorization from Plaintiffs and the Class members to make
6    any modifications to the Class Printers.
7           75.    HP intentionally caused damage to the Class Printers. HP’s transmission caused damage to
8    the Class Printers by erasing, modifying, or altering the code that had enabled compatibility with third-
9    party cartridges and disabling HP printers’ ability to use third-party cartridges. HP caused damage by
10   rendering Plaintiffs’ and Class members’ non-HP brand cartridges useless. Class Printers were and are
11   useless if they are equipped with third-party supplies and of diminished capabilities and value
12   permanently as a result of the incompatibility going forward.
13          76.    HP did not have permission or authorization from Plaintiffs and the Class members to cause
14   damage to the Class Printers.
15          77.    As a direct and proximate result of this misconduct, HP caused damage to the Class Printers
16   and Plaintiffs and the Class members suffered losses during a one-year period that exceed $5,000 in the
17   aggregate. Mobile Emergency’s printer was purchased new at a Staples retail store for $238.96 and its
18   set of Greensky toner supply cartridges were purchased for $52.49. Mobile Emergency’s Greensky
19   cartridges were rendered useless even though they had toner supply remaining at the time of HP’s
20   firmware activation, and Mobile Emergency was forced to purchase one or more HP-authorized
21   cartridges as replacements because of HP’s conduct. Performance Automotive purchased multiple sets
22   of GPC Image, Linkyo and Greensky supply cartridges for approximately $60 per set. Performance
23   Automotive’s cartridges were rendered useless even though they had toner supply remaining at the time
24   of HP’s firmware activation. Performance Automotive bought a printer from another manufacturer.
25   Plaintiffs have to pay to safely dispose of their unused and useless supplies.
26          78.    HP’s transmission caused damage and loss to Plaintiffs and Class members, including by
27   disabling Class Printers, eliminating or impairing Plaintiffs’ and Class members’ use of Class Printers,
28   depriving Plaintiffs and Class members of the ability to use non-HP supply cartridges in their Class
                                                     16
                                           CLASS ACTION COMPLAINT
                                                                                             ________________
               Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 18 of 25



1    Printers, causing Plaintiffs and Class members to expend money, time, and labor to investigate and repair
2    disabled Class Printers, and decreasing the value of the Class Printers, which Plaintiffs and Class
3    members would not have purchased had they known HP was engaged in and would engage in the conduct
4    alleged herein. Based on HP’s violation of the CFAA, Plaintiffs and Class members seek recovery of
5    economic damages, injunctive and other equitable relief, as well as reasonable attorney’s fees and costs,
6    and all other relief provided for under the law.
7                                                  COUNT II
               Violation of the California Comprehensive Computer Data Access and Fraud Act,
8                                            Cal. Penal Code § 502
9                                    (On Behalf of Plaintiffs and the Classes)

10          79.     Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
            80.     California Penal Code § 502 prohibits knowing and unauthorized access to computers,
11
     computer networks, and computer systems.
12
            81.     Class Printers are “computers” and part of a “computer network” or “computer system”
13
     under this statute.
14
            82.     HP’s transmission is a “computer program or software” and “computer contaminant” under
15
     Cal. Penal Code §§ 502(b)(3) and (12).
16
            83.     HP made “access” to the Class Printers under Cal. Penal Code § 502(b)(1) when it sent the
17
     malware transmission. HP caused the unauthorized access to all Class Printers from this jurisdiction and
18
     is thereby deemed to have personally accessed the Class Printers in this jurisdiction. Cal. Penal Code §
19
     502(j).
20
            84.     HP knowingly sent the transmission and knowingly modified, damaged, destroyed,
21
     recorded, or transmitted information on the Class Printers without the intent or permission of Plaintiffs
22
     and Class members.
23
            85.     HP violated California Penal Code § 502 in at least the following respects:
24
                          In violation of Cal. Penal Code § 502(c)(1), HP caused the Class Printers to display
25
                           false error messages stating that there was a “supply problem.” HP deployed these false
26
                           error messages as a scheme to defraud, deceive, and extort Plaintiffs and Class
27
                           members to purchase new toner supply cartridges from HP.
28
                                                        17
                                              CLASS ACTION COMPLAINT
                                                                                                 ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 19 of 25



1                     In violation of Cal. Penal Code § 502(c)(4), HP accessed and without authorization
2                      added, altered, damaged, deleted, or destroyed Class Printers’ data, programs, or
3                      software.
4                     In violation of Cal. Penal Code § 502(c)(5), by disabling Class Printers, HP caused the
5                      disruption and denial of computer services to authorized users, such as Plaintiffs and
6                      the Class members.
7          86.     As a direct and proximate result of this misconduct, HP caused damage to the Class Printers
8    and Plaintiffs and the Class members suffered losses. Mobile Emergency’s printer was purchased new at
9    a Staples retail store for $238.96 and its set of Greensky toner supply cartridges were purchased for
10   $52.49. Mobile Emergency’s Greensky cartridges were rendered useless even though they had toner
11   supply remaining at the time of HP’s firmware activation, and Mobile Emergency was forced to purchase
12   one or more HP-authorized cartridges as replacements because of HP’s conduct. Performance
13   Automotive purchased multiple sets of GPC Image, Linkyo and Greensky supply cartridges for
14   approximately $60 per set. Performance Automotive’s cartridges were rendered useless even though they
15   had toner supply remaining at the time of HP’s firmware activation. Performance Automotive bought a
16   printer from another manufacturer. Plaintiffs have to pay to safely dispose of their unused and useless
17   supplies.
18         87.     HP’s transmission caused damage and loss to Plaintiffs and Class members, including by
19   disabling Class Printers, eliminating or impairing Plaintiffs’ and Class members’ use of Class Printers,
20   depriving Plaintiffs and Class members of the ability to use non-HP supply cartridges in their Class
21   Printers, causing Plaintiffs and Class members to expend money, time, and labor to investigate and repair
22   disabled Class Printers, and decreasing the value of the Class Printers, which Plaintiffs and Class
23   members would not have purchased had they known HP was engaged in and would engage in the conduct
24   alleged herein. Based on HP’s violation of Penal Code § 502, Plaintiffs and Class members seek recovery
25   of economic damages, injunctive and other equitable relief, as well as reasonable attorney’s fees and
26   costs, and all other relief provided for under the law.
27
28
                                                     18
                                           CLASS ACTION COMPLAINT
                                                                                             ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 20 of 25



1                                                 COUNT III
                                       California False Advertising Law
2                                       Cal. Bus. & Prof. Code § 17500
                                    (On Behalf of Plaintiffs and the Classes)
3
4          88.     Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
           89.     HP violated Cal. Bus. & Prof. Code § 17500 by using false and misleading statements, and
5
     material omissions, to promote the sale of HP’s toner supply cartridges and otherwise “concerning any
6
     circumstance or matter of fact connected with the proposed performance or disposition of services.”
7
           90.     HP made material omissions regarding its business practice of using the pretext of updating
8
     the firmware on its printers as a scheme to disable third-party supplies from its systems unfairly and
9
     coerce Plaintiffs and Class members to buy HP supplies that are sold for substantial and unjustified
10
     premiums. Had Plaintiffs and Class members known that HP employed such tactics, they would not have
11
     purchased a Class Printer in the first place.
12
           91.     HP made uniform representations and material omissions that communicated to Plaintiffs
13
     and Class members that there was a supply problem when that was false – just moments before HP sent
14
     the transmission, there had been no problem. HP omitted the material fact that the purported supply
15
     problem was caused by HP’s intentional transmission of firmware designed to render third-party supplies
16
     incompatible with HP printers.
17
           92.     HP knew, or in the exercise of reasonable diligence should have known, that its
18
     representations and omissions were false and misleading at the time it made them. HP deliberately
19
     provided false representations and omissions to prevent customers from learning the intentional and
20
     unlawful design of HP’s firmware updates and authentication procedures and further inducing its
21
     customers to purchase new supply cartridges from HP.
22
           93.     HP’s false and misleading advertising statements deceived the general public.
23
           94.     As a direct and proximate result of HP’s misleading and false advertising, Plaintiffs and
24
     Class members have suffered injury-in-fact and have lost money and property.
25
           95.     Plaintiffs and Class members reasonably relied to their detriment on HP’s material
26
     misrepresentations and omissions regarding its firmware updates and the purported “supply problem.”
27
28
                                                      19
                                            CLASS ACTION COMPLAINT
                                                                                             ________________
               Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 21 of 25



1             96.    Plaintiffs and Class members had to either purchase a set of overpriced HP supply
2    cartridges or throw away their HP printer and purchase a printer from another manufacturer. Unless the
3    Court enjoins further unlawful acts by HP, Plaintiffs and Class members face uncertainty as to which of
4    these choices would minimize their damage.
5             97.    Plaintiffs and Class members seek to enjoin, under Bus. & Prof. Code § 17535, the
6    violations described herein and to require HP to issue appropriate corrective disclosures and software
7    fixes.
8             98.    HP’s false advertising will continue to harm consumers unless and until it is enjoined.
9             99.    Plaintiffs and Class members therefore seek an order requiring HP to cease its false
10   advertising and unlawful practices, provide full restitution of all monies HP derived from its false
11   advertising, interest at the highest rate allowable by law, and an award of reasonable attorney’s fees and
12   costs under applicable law, including Code of Civil Procedure § 1021.5.
13            100.   Plaintiffs are entitled to and seek restitution and public as well as private injunctive relief
14   under this section.
15                                                 COUNT IV
                            California Unfair Competition Law – Fraudulent Prong
16                                      Cal. Bus. & Prof. Code § 17200
                                     (On Behalf of Plaintiffs and the Classes)
17
18            101.   Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
              102.   The fraudulent prong of California’s Unfair Competition Law prohibits business practices
19
     that are likely to deceive the public.
20
              103.   HP’s practice of sending a transmission that disabled functioning supply cartridges and
21
     rendered the Class Printers less valuable, and then misrepresenting the cause of the malfunction at the
22
     expense of its competitors, is a practice that is likely to deceive members of the public. HP’s omissions
23
     of its business practices from potential printer purchasers is likely to deceive members of the public.
24
              104.   HP’s practices are fraudulent under this section because members of the public are likely
25
     to be deceived by this practice.
26
27
28
                                                        20
                                              CLASS ACTION COMPLAINT
                                                                                                  ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 22 of 25



1          105.    Plaintiffs and Class members own Class Printers and/or received HP’s malware
2    transmission, and thus the value of their printers has been decreased and third-party supplies have been
3    destroyed.
4          106.    Plaintiffs are entitled to and seek restitution and public as well as private injunctive relief
5    under this section.
6                                                  COUNT V
                               California Unfair Competition Law – Unfair Prong
7                                        Cal. Bus. & Prof. Code § 17200
                                     (On Behalf of Plaintiffs and the Classes)
8
9          107.    Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
           108.    The unfair prong of California’s Unfair Competition Law prohibits unfair business
10
     practices that either offend an established public policy or that are immoral, unethical, oppressive,
11
     unscrupulous or substantially injurious to consumers.
12
           109.    HP’s sending a malware transmission that caused a loss of functionality to its own
13
     customers, and then misinforming the customers about the cause of the damage, is a practice that offends
14
     an established public policy or that is immoral, unethical, oppressive, unscrupulous or substantially
15
     injurious to consumers.
16
           110.    The utility of HP’s transmissions and untrue statements are very low (as they are fraudulent
17
     and anti-competitive) and are vastly outweighed by the serious harm incurred by Plaintiffs and Class
18
     members.
19
           111.    Any legitimate purpose or benefit of HP’s conduct is substantially outweighed by the harm
20
     to consumers, competition, and the general public. There is no legitimate reason why HP should be
21
     allowed to secretly install firmware updates disabling previous capabilities without providing its
22
     customers a fully informed option to decline the update. There is no legitimate reason why HP should be
23
     allowed to obfuscate or deceive its customers about the reasons why their HP printers no longer work
24
     with competitors’ supplies and HP’s role in bringing about the sudden cessation of functionality. If HP
25
     is truly conducting legitimate procedures, then it should inform the customer that the procedures will be
26
     conducted, or have been conducted, and not just make vague and misleading statements such as “supply
27
28
                                                     21
                                           CLASS ACTION COMPLAINT
                                                                                                ________________
             Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 23 of 25



1    problem” that conceal HP’s active and purposeful role in bringing about the problem or provide no advice
2    to customers other than to buy HP supplies at considerable premiums.
3          112.    Plaintiffs and Class members have incurred and continue to incur damages that are actual
4    and recognized by statute in the form of a damaged printer and destroyed toner supply cartridges, and
5    loss of money or property.
6          113.    Plaintiffs are entitled to and seek restitution and public as well as private injunctive relief
7    under this section.
                                                 COUNT VI
8                           California Unfair Competition Law – Unlawful Prong
9                                      Cal. Bus. & Prof. Code § 17200
                                   (On Behalf of Plaintiffs and the Classes)
10
           114.    Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
11
           115.    The unlawful prong of California Business and Professions Code § 17200 prohibits any
12
     unlawful business practice.
13
           116.    Each of HP’s malicious transmissions constitutes a violation of 18 U.S.C. § 1030(a)(5)(A)
14
     of the CFAA, Cal. Penal Code § 502, California’s False Advertising Law, and trespass to chattels, as
15
     described herein, and all constitute separate and cumulative violations of the unlawful prong of § 17200.
16
           117.    Plaintiffs and Class members have incurred damages in the form of a devalued printer and
17
     ruined toner supply cartridges and lost money or property.
18
           118.    Plaintiffs are authorized to pursue a private right of action against HP under § 17204.
19
           119.    Plaintiffs are entitled to and seek restitution and public as well as private injunctive relief
20
     under this section.
21                                               COUNT VII
                                            Trespass to Chattels
22                                  (On Behalf of Plaintiffs and the Classes)
23         120.    Plaintiffs incorporate paragraphs 1–68 as if fully set forth herein.
24         121.    Plaintiffs and Class members owned, possessed, and used, and had a right to possess and
25   use, their Class Printers and their supply cartridges that were designed to be used in these printers.
26         122.    HP wrongfully and intentionally interfered with the ownership, possession, and use of the
27   Class Printers and Plaintiffs’ and Class members’ supply cartridges, by sending malware to Class Printers
28
                                                     22
                                           CLASS ACTION COMPLAINT
                                                                                                ________________
              Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 24 of 25



1    that disabled Class Printers containing non-HP cartridges and rendered those cartridges and Class Printers
2    inoperable.
3           123.    HP’s wrongful and intentional interference with Plaintiffs’ and Class members’ ownership,
4    possession, and use of their Class Printers and non-HP cartridges caused damage to Plaintiffs and Class
5    members, including by preventing the Class Printers from operating, by impairing the condition of these
6    printers, by reducing the value of these printers, destroying the value of their non-HP supply cartridges,
7    and by depriving Plaintiffs and Class members of the use of the Class Printers for a substantial period of
8    time. A reasonable person would be willing to pay significantly less for a Class Printer and would pay
9    nothing for the cartridges now converted to a waste product that must be disposed of.
10          124.    Plaintiffs and the Class members are entitled to recover the amount by which HP’s malware
11   transmission harmed their ownership interests in the Class Printers and toner supply cartridges.
12                                          PRAYER FOR RELIEF
13          WHEREFORE, Plaintiffs, individually and on behalf of the Classes defined above, pray for the
14   following relief:
15                  A.     An order certifying the Classes as defined above, appointing Plaintiffs as the
16                         representatives of the Classes, and appointing Plaintiffs’ counsel as Class Counsel;
17                  B.     An order declaring that Defendant’s actions, as set out above, violate the CFAA
18                         under 18 U.S.C. § 1030(a)(5)(A);
19                  C.     An order declaring that Defendant’s actions, as set out above, violate the California
20                         Penal Code § 502;
21                  D.     An order declaring that Defendant’s actions, as set out above, violate the California
22                         False Advertising Law, Cal. Bus. & Prof. Code § 17500;
23                  E.     An order declaring that Defendant’s actions, as set out above, violate the fraudulent,
24                         unfair, and unlawful prongs of the California Unfair Competition Law, Cal. Bus. &
25                         Prof. Code § 17200;
26                  F.     An order declaring that Defendant’s actions, as set out above, constitute Trespass
27                         to Chattels;
28
                                                     23
                                           CLASS ACTION COMPLAINT
                                                                                               ________________
      Case 5:20-cv-09157-SVK Document 1 Filed 12/17/20 Page 25 of 25



1            G.      An injunction requiring Defendant to cease the unlawful business practices
2                    described herein and otherwise protecting the interests of Plaintiffs and the Classes;
3            H.      An order awarding restitution, other equitable relief, and damages to Plaintiffs and
4                    the Classes, including punitive damages;
5            I.      An award of reasonable attorney’s fees and costs pursuant to 18 U.S.C. § 1030, Cal.
6                    Civ. Proc. Code § 1021.5, and Cal. Penal Code §§ 502(e)(1) and (2).
7            J.      Such other and further relief that the Court deems reasonable and just.
8                                          JURY DEMAND
9    Plaintiffs request a trial by jury of all claims that can be so tried.
10
     Dated: December 17, 2020                Respectfully submitted,
11
12                                           MOBILE EMERGENCY HOUSING CORP., and TRACK
                                             RAT ENTERPRISES, INC. d/b/a Performance Automotive
13                                           & Tire Center, individually and on behalf of all others
                                             similarly situated,
14
15                                           By: /s/ Mark L. Javitch
                                             Mark L. Javitch (California SBN 323729)
16                                           JAVITCH LAW OFFICE
17                                           480 S. Ellsworth Ave
                                             San Mateo CA 94401
18                                           Telephone: (650) 781-8000
                                             Facsimile: (650) 648-0705
19                                           mark@javitchlawoffice.com
20
                                             By: /s/ Thomas A. Zimmerman, Jr.
21                                           Thomas A. Zimmerman, Jr. (IL #6231944)*
                                             ZIMMERMAN LAW OFFICES, P.C.
22                                           77 W. Washington Street, Suite 1220
                                             Chicago, Illinois 60602
23                                           Telephone: (312) 440-0020
24                                           Facsimile: (312) 440-4180
                                             tom@attorneyzim.com
25                                           *Pro Hac Vice application pending
26                                           Attorneys for Plaintiffs and the Putative Classes
27
28
                                                24
                                      CLASS ACTION COMPLAINT
                                                                                         ________________
